PER CURIAM:
Robert Godfrey, appointed counsel for Antwon Stuckey, in this direct criminal appeal, has moved to withdraw from further representation of the appellant, because, in his opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Stuckey’s convictions and sentences are AFFIRMED.